972 F.2d 342
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas A. SMITH;  Annette C. Smith, Plaintiffs-Appellants,v.CITY of Norfolk, a Municipal Corporation;  City Council ofThe City of Norfolk, in its official capacity;  City Managerof The City of Norfolk, in his official capacity;  Ronald W.Massie, Assistant City Manager, Defendants-Appellees.
No. 92-1618.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 3, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-92-56-N)
Thomas A. Smith, Annette C. Smith, Appellants Pro Se.
Jack E.  Greer, M. Wayne Ringer, Williams, Kelly & Greer, P.C., Norfolk, Virginia;  Francis Nelson Crenshaw, Crenshaw, Ware & Martin, Norfolk, Virginia, for Appellees.
E.D.Va.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Thomas A. Smith and Annette C. Smith appeal the district court's order denying their motion for judgment on the pleadings in their civil rights action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED